Case 2:19-cv-20839-SRC-CLW Document 46 Filed 12/29/20 Page 1 of 2 PageID: 1210




                                                                                      CLOSED

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                 )
   In re PRUDENTIAL FINANCIAL, INC.              ) Master File No. 2:19-cv-20839-SRC-CLW
   SECURITIES LITIGATION                         )
                                                 ) CLASS ACTION
   ___________________________________           )
                                                 )
   This Document Relates To:                     )                   ORDER
                                                 )
                                                 )
       ALL ACTIONS.
                                                 )
                                                 )
                                                 )

 CHESLER, District Judge

         This matter having come before the Court on the motion to dismiss the Amended

 Complaint, pursuant to Federal Rule of Civil Procedure 12(b)(6), filed by Defendants Prudential

 Financial, Inc., Charles Lowrey, Kenneth Y. Tanji, and Robert M. Falzon (collectively,

 “Defendants”) [ECF 26]; and Lead Plaintiff City of Warren Police and Fire Retirement System

 having opposed the motion; and the Court having considered the parties’ written submissions;

 and the Court having opted to rule on the motion based on the papers submitted and without oral

 argument, pursuant to Federal Rule of Civil Procedure 78(b); and for the reasons expressed by

 the Court in the Opinion filed herewith,

         IT IS on this 29th day of December 2020,

         ORDERED that Defendants’ motion to dismiss [ECF 26] be and hereby is GRANTED;

 and it is further




                                                1
Case 2:19-cv-20839-SRC-CLW Document 46 Filed 12/29/20 Page 2 of 2 PageID: 1211




       ORDERED that, pursuant to Federal Rule of Civil Procedure 12(b)(6), the Amended

 Complaint is DISMISSED.

                                                    s/ Stanley R. Chesler
                                                STANLEY R. CHESLER
                                                United States District Judge




                                            2
